Title: To James Madison from James Monroe, 11 December 1805
From: Monroe, James
To: Madison, James


          
            No. 38.Copy.
            Sir
            Cheltenham Dec. 11. 1805.
          
          The delicate state of health which my family has enjoyed of late, attributable as is supposed in a great measure to the atmosphere of London induced me to come here last week. A letter from Lord Mulgrave, which I received just before I left town, having revived the expectation that I should hear from him on the subject of my former ones; I thought it proper to apprize him of my proposed absence, as that it would be short; that Mr. Purviance would remain behind to receive and forward me his letters, and that I would repair to London to wait on him whenever it might be necessary. I informed him also that I had postponed my departure for the U. States ’till Feby. to give full time for the arrangement of the affairs depending between our governments without interfering with his other engagements. It is my intention to visit London occasionally and to call on his Lordship when I do, to see if it is possible to accomplish that interesting object before I leave the country. Having done every thing in my power to place our concerns with this government on a satisfactory and secure footing, since the trust was reposed in me, I shall Continue to make the same exertions while I am charged with it.
          By late acccounts from the continent it appears that the French have entered Vienna almost without opposition, the Austrian and Russian armies having left it open to them. It was a while reported and believed that the Emperor of Austria had made a separate peace the conditions of which had been dictated to him by his adversary in the spirit of conquest; but this is now contradicted and disbelieved. The Emperor it seems plays a bolder game and is willing to hazard all, rather than make the sacrifices which it is supposed were insisted on. Thus the campaign seems to be hastening t⟨o⟩; its crisis, which will unfold the policy of some movements in the field and Cabinet which may not have been heretofore well understood. It will soon be seen whether the Emperor of France has been drawn on without system⟨,⟩; by the brilliancy of his success against Gen. Mack, to hazard more than an able and prudent Commander ought to have done; or having in view the accomplishment of a vast object, his movements have been combined with those of Gen. Massena in Italy, were judicious and conformable to a plan wisely laid down in the commencement. It will soon be seen whether Prussia who cannot be an indifferent spectator and has much in her power, intend⟨s⟩; to act a part in the adventure, and performs it well, or governed by circumstanc⟨es⟩; makes and breaks her resolutions as they change, and finally becomes a vict⟨im⟩; to unsteady and feeble councils. Whatever may have been the motive of the Emperor of France to take his present position it is certainly a daring and hazardous one. It gives in plain terms the defiance to Europe, and if Prussia takes part against him he may be considered as fairly pitted against Europe, for the powers that are on his side are not volunteers in the cause. If he experiences a serious reverse of fortune they will I think quickly fall off. He must either succeed, that is make at least a good and safe retreat in case of necessity, or he is utterly undone. It remains to be seen, whether in case he succeeds, by completely vanquishing the armies opposed to him, he will be able to make a prudent use of his victories for the purpose of consolidating and securing his own power, and of course whether his victories are to prove of any solid and permanent advantage to him. It may perhaps require greater talents in the present State of the world, in respect to that object, to turn such victories to the best account, than at the head of the veteran armies of France to gain them.
          The situation of the U. States in respect to all these powers is in every view a very favorable one. So circumstanced are they respectively that while we have the means of doing each irreparable injury, all are interested in preserving the relations of peace and frien[d]ship with us, and none have it in their power to do us comparatively equal harm. As things now stand each of the parties forms a complete counterpoise to the other, in a way best adapted to its own Safety, and to our interest. Victorious by land France has scarcely a ship at sea and is therefore interested in the prosperity of our commerce. Victorious at sea G. Britain finds herself compelled to Concentrate her force so much in this quarter, with a view to her own security, that she would not only be unable to annoy us essentially in case of war, but even to protect her commerce and possessions elsewhere which would be exposed to our attacks. As to Spain, she ought not perhaps to be considered as a party to this controversy. If she were asked in which scale her interest lay, which party she wished to prevail, her friends or her enemies, she would most probably be at a loss to decide. I think it must be her interest that neither should succeed but that the scales should stand suspended as they now are. If her enemies succeeded completely she would be undone; and the same thing would happen if her friends did. Thus it appears that from none of these powers, have we any serious danger or injury to apprehend in the present state of affairs; nor from what I can see is it likely that we soon shall have. While the powers of Europe are contending against each other, none of them can venture to break with us, in consideration of such motives, as the just pretentions and claims of our government may furnish; and by many causes they seemed to be destined to remain in that state some years longer, or at least in one of great jealousy and rivalry of interests, which may produce the same effect.
          I have just received your letter of Sep. 20. respecting the Ship Huntress, which has been given up to Gen: Lyman, as I understand, by the order of the Admiralty. The cargo, consisting in provisions having been much injured by the detention, was at his suggestion, and by my direction to have been lately disposed of. I shall communicate with him on the subject and transmit you shortly a correct account of the business. I am, Sir, with great respect and esteem, Your very obedient Servant.
          
            Jas. Monroe
          
        